DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-5, 7-9, 13-16, 19-21, 23, and 25-35 (Renumbered 1-26) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “receiving, at a user device, control information usable for determining whether an uplink logical channel is to be transmitted using at least one uplink transport channel of a plurality of uplink transport channels”, “determining, a mapping, of the plurality of different mapping options, between the uplink logical channel and the at least one uplink transport channel of the plurality of uplink transport channels of different uplink transport channel types”, and “the plurality of uplink transport channels includes at least a first uplink transport channel of a first uplink transport channel type and a second uplink transport channel of a second uplink transport channel type different from the first uplink transport channel type”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Aiba in view of Marinier further in view of Suzuki teaches “receiving, at a user device, control information usable for determining whether an uplink logical channel is to be transmitted using at least one uplink transport channel of a plurality of uplink transport channels and determining, a mapping, of the plurality of different mapping options, between the uplink logical channel and the at least one uplink transport channel” but does not teach “the plurality of uplink transport channels includes at least a first uplink transport channel of a first uplink transport channel type and a second uplink transport channel of a second uplink transport channel type different from the first uplink transport channel type” and therefore the claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.M./Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416